Case 9:17-cv-81237-RLR Document 451 Entered on FLSD Docket 10/09/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              No. 9:17-cv-81237-Rosenberg/Reinhart

     ADT LLC and ADT US HOLDINGS, INC.,

            Plaintiffs,

                    v.

     ALDER HOLDINGS, LLC, et al.,

           Defendants.
     _______________________________________/

                          APPLICATION FOR WRIT OF EXECUTION

            Pursuant to Rule 69 of the Federal Rules of Civil Procedure, Plaintiff ADT LLC

     applies for a writ of execution in the form attached as Exhibit 1 directed to BANK OF

     AMERICA, N.A., to enforce this Court’s judgment in this cause against judgment debtor

     Alder Holdings, LLC, and in support states:

            1.      The Court (Rosenberg, J.) entered judgment in this cause on June 5, 2019,

     in the amount of Four Million Dollars, against defendant Alder Holdings LLC. [DE 402.]

            2.      The parties filed cross-motions for relief from the judgment. [DE 417; DE

     417; DE 420.] The Court denied these motions on September 11, 2019. [DE 445.]

            3.      Defendants have not posted a supersedeas bond, have not moved to extend

     the Rule 62(a) automatic stay of execution, and have not otherwise obtained an order

     staying execution on the judgment.

            4.      The automatic stay operates only for thirty days from the date of the

     judgment. See Fed. R. Civ. P. 62(a).

            5.      The judgment remains unsatisfied in its entirety.
Case 9:17-cv-81237-RLR Document 451 Entered on FLSD Docket 10/09/2019 Page 2 of 2



            WHEREFORE, ADT applies for a writ of execution directed at judgment debtor

     Alder Holdings, LLC, in the amount of Four Million Dollars, to be served upon the

     BANK OF AMERICA, N.A., at the bank’s location within this District.

     Dated: October 9, 2019                        Respectfully submitted,
                                                   McNEW P.A.
                                                   /s/ C. Sanders McNew
                                                   ________________________________________________________________________________________________

                                                   C. Sanders McNew
                                                   mcnew@mcnew.net
                                                   Florida Bar No. 0090561
                                                   2385 NW Executive Center Drive, Suite 100
                                                   Boca Raton, Florida 33431
                                                   Tel: (561) 299-0257
                                                                   -and-
                                                   SHOOK, HARDY & BACON LLP
                                                   Richard G. Sander (pro hac vice)
                                                   rsander@shb.com
                                                   1660 17th Street, Suite 450
                                                   Denver, Colorado 80202
                                                   Tel: (303) 285-5300
                                                   Charles C. Eblen (pro hac vice)
                                                   ceblen@shb.com
                                                   2555 Grand Boulevard
                                                   Kansas City, Missouri 64108
                                                   Tel: (816) 474-6550
                                                   Counsel for the Plaintiffs




                                  CERTIFICATE OF SERVICE

             I hereby certify that on this ninth day of October, 2019, I caused a true and correct
     copy of the foregoing Application to be served by CM/ECF on all parties listed to receive
     electronic service for this case.


                                                                        s/ C. Sanders McNew
                                                                   ______________________________
                                                                           C. Sanders McNew



                                                  2
